Title: To George Washington from Anonymous, 18 January 1791
From: Anonymous
To: Washington, George



Sir:
A Foreign Land the 18th Janry 1791

Although my name will not be, to this paper many where you preside know me personally, I have been under your command when you were surrounded with eminent Danger. I lost every thing by the American War, nor, did I ever join the enemies of America in thought, word, or deed. I am banished from my native country like many others; because I cannot pay my debts; If I had the gold which I exchanged for paper money to go against Qubec it would be of great use to me; and I send continental money of 75 by this vessel to Philadelphia to sell; these things, at this time, I suppose are of little moment, they are or will be soon forgotten but for god sake do not forget Your unfortunate Country men.
As you have been so long doing good, I suppose that it must have become easy to you, would it therefore, not be worthy of your attention to Emancipate from old debts which never can be paid, as well as from Tyrany; I should like to have the power of returning to my native country for I have a sincere attachment to a certain Lady in it, and I suppose there may be many others in the same predicament; but never on the humiliating terms of going to Prison.
Suppose some Member, who has tasted the calice of Missfortune (for such there is to my knowledge) and who has tolerable knack of telling his story. Should bring in a bill for such a purpose

It might perhaps be useful—I am sure it would [be] comfortable & Lawful I have the honour to be Your Countryman.
